Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attorney's Docket No.: 114612.02US/DELLP268US
 	IN THE UNITED STATES PATENT AND 
TRADEMARK OFFICE

In re application of: 	Lei et al. 	Group:	2135
Serial No.:			16/557,949 	Examiner:	Tuan Thai
For:  METHOD, DEVICE AND COMPUTER PROGRAM PRODUCT FOR 

STORAGE MANAGEMENT  



1. 	This action is responsive to amendment filed May 15, 2021.  Claims 1-20 are presented for examination and now allowed.  

REASONS FOR ALLOWANCE

2.	The following is an Examiner's Statement of Reasons for Allowance:
	The prior arts of record do not teach nor suggest, either alone or in combination, all the limitations of the amended claims of the current invention (amended claims 1, 7 and 13).  The prior 
method involves receiving an update request for an updated target object corresponding to a target object stored in a first storage block to write the updated target object into a second storage block different from the first storage block by a system that has a processor, the candidate object is determined and associated with the target object by using a search tree. The search tree indicates a hierarchical relation among multiple objects, and a first node corresponding to the target object and a second node corresponding to one candidate object share the same index node in the search tree. The method further comprises determining whether the candidate object was updated during a past predetermined time period. The candidate object is determined and not updated during the past predetermined time period and in response to moving the candidate object from a third storage block into a fourth storage block different from the third storage block, the prior arts do not specifically teach in response to determining that the first node corresponding to the target object and the second node corresponding to the at least one candidate object share the same index node in the search tree for determining whether the at least one candidate object was updated during a past predetermined time period.  This method for providing storage management reduces write overheads required for writing the candidate object as the target object that is associated with the same index node, it utilizes the strictly increased update count 
	Claims 2-6; 8-12 and 14-20 further limit the allowable independent claims 1, 7 and 13.  These claims are therefore allowable for the same reason as set forth above.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V THAI whose telephone number is (571)272-4187.  The examiner can normally be reached Monday-Friday 8am-4pm

 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9300.  
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 8, 2021